 CONE BROTHERSCONTRACTING CO.483record we are persuaded that Douglass is responsible for the orderlyoperation of his department and that he responsibly directs and con-trols the activities of other employees, who are assigned to him upondemand, and that he exercises the only authority within his depart-ment aside from the plant foreman who has overall responsibility.Accordingly, we find that Douglass is a supervisor within the mean-ing of the Act and we will exclude him from the unit.The Petitioner indicated on the record that it thought Joseph Bul-lock should be excluded from the unit on the grounds of his close andconfidential relationship with the Employer's plant manager.Bul-lock is employed as a welder in the plant, and his wife is employed asa domestic servant by the plant manager. On these facts we can per-ceive no reason for excluding Bullock from the unit, and we shallinclude him.We find that all production and maintenance employees employedby the Employer at its Columbus, Ohio, plant, including truckdrivers,but excluding all office employees, guards, professional employees,and supervisors as defined in the Act, constitute an appropriate unitfor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Election omitted from publication.]CONEBROTHERSCONTRACTINGCo.andUNITED STONE AND ALLIEDPRODUCTSWORKERS OF AMERICA, CIO, PETITIONER.CaseNo.10-RC-2572.July 27, 195 .Supplemental Decision and Certification of RepresentativesOn March 17, 1954, pursuant to a Decision and Direction of Elec-tion of the National Labor Relations Board, an election by secret bal-lot was conducted under the direction and supervision of the RegionalDirector for the Tenth Region among the employees of the Employerin the unit found appropriate by the Board.Upon the conclusionof the election, the parties were furnished a tally of ballots whichshowed that there were approximately 414 eligible voters (includingchallenged voters) and that 129 valid ballots were cast for the Peti-tioner, 77 for the Intervenor, 129 against the participating labor or-ganizations, 11 were challenged, and 3 were void.No choice on theballot having received a majority of the valid ballots cast, the num-ber of challenged ballots being insufficient to affect the results of theelection, and no objections having been filed, the Regional Directorscheduled a runoff election pursuant to Section 9 (c) (3) of the Act109 NLRB No. 15.334811--55-vol. 109---32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Section 102.62 of the Board's Rules and Regulations, to be heldon April 7,1954.Section 102.62 (b) of the Board's Rules and Regulations providesthat "Employees who were eligible to vote in the election and whoare employed in an eligible category on the date of the runoff elec-tion shall be eligible to vote in the runoff election."Under this rule,the eligibility date for the scheduled runoff election was February 27,1954.On March 18, 1954, counsel for the Employer requested a new eligi-bility date for the runoff election to be conducted; counsel for thePetitioner filed objections thereto.On March 26, 1954, the Boardissued an order denying this request, citing Section 102.62 (b) and8tandard Coil Products Co., Inc., 101NLRB 261.On April 7, 1954, a runoff election was duly conducted to deter-mine whether or not the employees desired to be represented for pur-poses of collective bargaining by the Petitioner.The tally of ballotsissued to the parties thereafter showed that there were approximately388 eligible voters and that 196 valid ballots were cast by the Peti-tioner, 140 against the Petitioner, 5 were challenged, and 4 were void.On April 14, 1954, the Employer filed timely objections to the elec-tion, based solely on the allegation that the eligibility date used (Feb-ruary 27) was too remote from the date of the election to allow atruly representative election to be held.On April 16, 1954, the Re-gional Director issued and duly served upon the parties his report onobjections, finding that the Employer's objections raised no issues notdecided by the Board when it issued its order denying the Employer'srequest for a new eligibility date and recommending that they beoverruled and an appropriate certification issued.The Employerfiled timely exceptions to the Regional Director's report on objections.In its exceptions, the Employer alleges as material and new the factthat between the eligibility date used and that date which it requested,87 employees left and 99 new regular employees were hired.We believe that material deviation from the rule set forth in Sec-tion 102.62,supra,is not warranted and would not be consistent withgood administration of the Act.'Therefore, we, again, find that thereis no merit to the Employer's contention that the original eligibilitydate was improper for the runoff election.[The Board certified the United Stone and Allied Products Work-ers of America, CIO, as the designated collective-bargaining repre-sentative of the employees of the Employer in the unit found appro-priate in the Decision and Direction of Election herein.]1Standard Coil Products Co , Inc., supra,and cases cited therein.